GOLDTHWAITE, J.
—Wo think the question, whether the court erred in its charges to the jury, is determined by settling the validity of the verbal agreement first entered into by the parties. In relation to this contract, conceding that Hobbs, at the time of its making, believed that a judgment had been rendered against him for the amount of the note and costs, and would not have made it had he not believed such was the case ; still, we are satisfied, under the facts disclosed by the record, it was binding upon him. So far as this agreement was concerned, there was no fraud practiced, nor any unconscionable advantage taken by the other party ; but under the mistaken expression that the court had decided against him — a mistake as to a fact which he had the means of ascertaining — he agrees to pay the note in suit, which he concedes lie owes, and the costs, an accounts due at a future day, to the other party, who is bound to take them in discharge of his debt, and to pay the costs. There is nothing in the evidence tending to show that Eastman was influenced by the supposed decision of the court in his favor, in entering into the contract, so that he woulc] lie bound by it, To hold. *747the one party to the agreement, and discharge the other, in a case where there was no fraud, would be manifestly unjust, and we have found no case going to that length. We agree, that if the subject-matter of the contract had no existence, then the mistake would entitle both parties to be relieved. But this is not the case : it is not pretended that the debt was not due from Hobbs, or that the costs had not accrued, or that he had not the means of ascertaining the real state of the facts. Under these circumstances, we are of opinion, that the mistake made by the appellee, in supposing that the case had been decided against him, when it had not been thus determined, has no influence upon the contract we have considered.
Regarding the verbal agreement as valid and effectual, the question then is, whether the conduct of Eastman, in concealing the fact that the costs had been subsequently adjudged against him, instead of the other party, could be properly taken into consideration by the jury, to avoid the effect of the written contract, either in whole, or in part. That Eastman took a non-suit, and that the costs were adjudged against him, had no effect whatever upon the verbal agreement, which had'proviously been entered into, we think clear. That fact would have furnished the appellee with no legal excuse for failing to comply with it; and there could, for that reason, be no legal obligation resting upon Eastman to inform him of it, so far as the rights of the parties depended upon the verbal agreement. The evidence incorporated into the bill of exceptions shows, that the written contract was nothing more than a reduction to writing of the terms of the agreement which had existed in parol only. In cases of fraudulent misrepresentation, the fraud must relate to something material, constituting an inducement, or motive to the contract, by which the party practiced upon is misled to his injury (Story’s Eq. § 195); and when the misrepresentation is not material, or not followed by legal injury, however objectionable it may be in point of morals, the law, looking alone to practical results, gives no redress. If the verbal agreement was valid, a fact which could in no wise have affected its validity, could not properly be regarded as a legal inducement with the parties in reducing its terms to writing, or as the cause of *748any legal damage to the party, as under the written agreement he is required to do no more than he is bound to do under the terms of the verbal contract. .
From what we have said it is obvious, that the charges of the court, which authorized the jury to take into consideration the concealment of the fact referred to in the record, against the appellant, wore erroneous.
Judgment reversed, and cause remanded.